Citation Nr: 1603459	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right central and posterolateral T6-T7 disc herniation and left central T10-T11 disc herniation (thoracic spine disability).

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected thoracic spine disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active service from August 1993 to January 1994 and from July 2005 to September 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In July 2012, the Veteran testified at a Board hearing before the undersigned regarding his claims for an increased rating for his thoracic spine disability and entitlement to a TDIU.  A transcript of that hearing is of record.

In March 2014, the Board remanded the appeal for additional development.

The Board notes that in addition to the paper claims file, there are relevant documents in Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board's review of the claims file reveals that further AOJ action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.  

Although the March 2014 Board remand directed the RO to provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disability, this action has not been accomplished.  Thus, a remand is warranted. Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the March 2014 Board remand instructed that a Board videoconference hearing at the Veteran's local RO be scheduled.  It appears that the hearing may have been scheduled, however it does not appear that the Veteran received a hearing notification letter.  

Regarding the claim for TDIU, remand is required as it is inextricably intertwined with the increased evaluation and service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disability.  The examiner must confirm that the entire paper and electronic claims file was reviewed by the examiner.  If the examiner does not have access to electronic medical records, any relevant treatment records must be printed and associated with the paper claims file so they are available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must provide the range of motion of the thoracolumbar spine in degrees and state whether there is favorable or unfavorable ankylosis of the thoracolumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected thoracic spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis.  The examiner must opine whether any pain of the thoracic spine could significantly limit functional ability during flare-ups or periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner must report associated neurological complaints or findings attributable to the service-connected thoracic spine disability, including any noted during nerve conduction and/or electromyography studies.  The examiner must also state whether the Veteran experiences incapacitating episodes, and the frequency and total duration of such episodes over the course of the past 12 months.  

2.  The AOJ should take appropriate action to schedule the Veteran for a videoconference hearing to be held before a Veterans Law Judge only on the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected thoracic spine disability.  A copy of the letter scheduling the Veteran for that hearing should be included in the record.  In addition, his representative should be notified.  
3.  After completion of the above development, the Veteran's claims for increased evaluation for thoracic spine disability and TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


